The offense is selling intoxicating liquor; the punishment confinement in the penitentiary for three years.
The caption fails to show the date of adjournment of the trial court. Under the decisions of this court the appeal must be dismissed. Lowry v. State, 92 Tex.Crim. Rep.,244 S.W. 147; Yarborough v. State, 100 Tex.Crim. Rep., 273 S.W. 842; Cousineau v. State, 10 S.W.2d 98.
The appeal is dismissed. Appellant is granted fifteen days from this date in which to perfect the record in the respect mentioned.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.